DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 1/6/2021 is entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
The amendments are sufficient to overcome the §112(b) rejection. As such, the claim is being construed as the first and second axes being set by the user. In this sense, language regard specific landmarks that the first and second axis pass through or are along (e.g., the tricuspid pulmonary valve and the pulmonary valve respectively) are considered intended use limitations and therefore not given patentable weight beyond the capability of the claimed processing circuitry accept such user input (i.e., allow the user to set the first and second axes accordingly). In this sense, a user interface that allows the user to set or place the axes wherever the user desires, would be capable of allowing the user to set the axes to pass through the tricuspid valve and the pulmonary valve accordingly.
The aforementioned claim interpretation, in view of the amendments, now gives rise to new grounds of rejection under §103 as presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/0050381 A1 (as evidenced by Izumo et al., “Non-Circular Shape of Right Ventricular Outflow Tract: A Real-Time 3-Dimensional Transesophageal Echocardiography Study”, Circulation: Cardiovascular Imaging, Vol. 5, No. 5, Aug. 13, 2012) in view of Davidson, US 8,334,867 B1 and Do et al., US 2011/0172536 A1.
claim 1, since the first axis are set by the user (“setting of the first axis by a user”, line 8 of claim 1), the recitation of “a first axis selected to pass through a tricuspid valve” (line 5 of claim 1) is considered a recitation of intended use of the claimed invention and therefore not given patentable weight beyond the capability of the first axis to be set/selected by the user accordingly (i.e., that the user can set/select the second axis to pass through the tricuspid valve in the 3D ultrasonic image).
Likewise, since the second axis is set by the user (“perform control of accepting user input related to the first cross-sectional image by the user to set a second axis along a center line of the pulmonary valve in the first cross-sectional image”, lines 10-12 of claim 1), the limitation of “set a second axis along a center line of the pulmonary valve in the first cross-sectional image” (lines 11-12 of claim 1) is also considered a recitation of intended use of the claimed invention and therefore not given patentable weight beyond the capability of the second axis to be set by the user accordingly (i.e., that the user can set the second axis to pass through the pulmonary valve in the first cross-sectional image).
Lee et al., US 2014/0050381 A1 (hereinafter “Lee”) teaches an ultrasonic diagnostic apparatus (100, Fig. 1), comprising:
processing circuitry (110, 120, 130, 140, Fig. 1) configured to:
acquire a 3D ultrasonic image including a heart for one or more phases (“The ultrasound volume data stored in the storage unit 110 is obtained by scanning an object with an ultrasound probe. The ultrasound volume data is a three-dimensional (3D) image” ¶ [0044]; “The present invention will now be described with respect to ultrasound volume data obtained by scanning a fetal heart”, ¶ [0044]);
generate a first cross-sectional image (e.g., a left or right ventricular outflow tract (LVOT/RVOT) view, ¶ [0068], is determined as an observation operation, 210, Fig. 2) showing a cross-section of the 3D ultrasonic image along a first axis (see annotated figure 6 below), the first cross-sectional image being determined, from among a plurality of cross-sectional images that include the first axis, so as to also include a pulmonary valve (the volume data is split into cross-section images and then displayed, 230, 240, Fig. 2; e.g., “display a plurality of images obtained by splitting the ultrasound volume data by using the plurality of split lines 6201, 6202, . . . , 6206, on a third region 630 of the screen 600” ¶ [0119]; “In operation S240, the ultrasound apparatus 100 displays the plurality of images obtained by splitting the ultrasound volume data. That is, the ultrasound apparatus 100 may display the plurality of images as candidates of the observation operation determined in operation S210” ¶ [0077]; “In operation S250, the ultrasound apparatus 100 stores an image selected from among the plurality of images such that the selected image may match the observation operation. The stored image may be selected according to an external input signal, or an image closest to an exemplary image stored in the ultrasound apparatus 100 may be selected by comparing the plurality of images with the exemplary image.” ¶ [0078]; in the case of the RVOT view, the ordinarily skilled artisan would have recognized that the cross-sectional image selected to match the RVOT view would include the pulmonary valve because the RVOT view includes the pulmonary valve, as evidenced by Izumo et al.1);
generate a second cross-sectional image showing a cross-section of the 3D ultrasonic image along a second axis (selecting the next observation operation 260, Fig. 2 implies repeating the above steps for another observation operation (cross-sectional image)); and
perform control of displaying the first cross-sectional image and the second cross-sectional image (“Similar to the process of FIG. 5, the display unit 130 may display an observation operation on a first region 610 of a screen 600 of the ultrasound apparatus 100” ¶ [0118]; Fig. 6)


Davidson, US 8,334,867 B1 (hereinafter “Davidson”) in a similar field of endeavor (i.e., generating cross-sectional images from 3D image data sets) teaches generating a cross-sectional image (cross-section illustrated in solid lines (cutting plane 704), Fig. 7) showing a cross-section of a 3D image along a first axis (arbitrary rotation axis 712, Fig 7) selected to pass through an arbitrary location in the 3D image (location of user touch 708, Fig. 7), the first cross-sectional image being determined, from among a plurality of cross-sectional images, based in part on a setting of the first axis by a user (rotating axis 712 is set based on the user touch 708); see col. 14, line 42 – col. 15, line 8.
The technique of Davidson is applicable to Lee because Lee is also concerned with generating a first cross-sectional image along a first axis, the first cross-sectional image being determined, from among a plurality of cross-sectional images that include first axis. Applying the technique of Davidson to Lee would result in generating a first cross-sectional image showing a cross-section of the 3D ultrasonic image along a first axis, the first cross-sectional image being determined, from among a plurality of cross-sectional images that include the first axis, so as to also include a pulmonary valve, based in part on a setting of the first axis by a user. Further, by having the first axis set by a user, the ordinarily skilled artisan would have understood that the first axis could be set/selected to pass through a tricuspid valve or any other landmark for that matter. 2, as evidenced by Izumo.
By allowing the user to set/select the first axis, the ordinarily skilled artisan would have recognized that this allows for customization and flexibility of choice of the first cross-sectional image and thus widens the scope of utility of the invention of Lee.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by configuring the processing circuity to generate the first cross-sectional image based in part on a setting of the first axis by a user (thus allowing the user to set/select the first axis to pass through a tricuspid valve in the 3D ultrasonic image or any other landmark for that matter) because it would have merely involved applying a known technique (i.e., generating a cross-sectional image showing a cross-section of a 3D image along a first axis selected to pass through an arbitrary location in the 3D image, the first cross-sectional image being determined, from among a plurality of cross-sectional images, based in part on a setting of the first axis by a user, as taught by Davidson) to known device ready for improvement (i.e., how to set/select the first axis in Lee) to yield predictable results (e.g., customization and flexibility of choice of the first cross-sectional image).
The invention of Lee modified by the teachings of Davidson does not teach that the processing circuitry is configured to:
perform control of accepting user input related to the first cross-sectional image by the user to set a second along a center line through the pulmonary valve in the first cross-sectional image;
generate a second cross-sectional image showing a cross-section of the 3D ultrasonic image along the second axis, the second cross-sectional image intersecting with the first cross-sectional image; and
perform control of displaying the second cross-sectional image.
Do et al., US 2011/0172536 A1 (hereinafter “Do”) in the same field of endeavor (i.e., ultrasound) teaches an ultrasonic diagnostic apparatus (ultrasound system 10, ¶ [0012], Fig. 1), comprising processing circuitry (processing unit 50, ¶ [0012], Fig. 1) configured to:
acquire a 3D ultrasonic image including a heart for one or more phases (implied from “3D ultrasound imaging probe 20 is coupled by the cable 22 to an ultrasound signal path 40 which processes 3D ultrasonic image data” ¶ [0012]);
generating a first cross-sectional image showing a cross-section of the 3D ultrasonic image (see image plane 1, Fig. 5);
perform control of displaying the first cross-sectional image (see image plane 1, which is displayed as shown in Fig. 5);
perform control of accepting user input to the first cross-sectional image by the user; set a second (clicking and dragging for example lines 13 and 15 on image plane 1, ¶ [0024], Fig. 5);
set a second axis (e.g., lines 13 or 15) passing through a landmark (e.g., descending aorta 122) in the first cross-sectional image based upon the user input (clicking and dragging for example, lines 13 and 15 on image plane 1 so that the lines 13 and 15 intersect the descending aorta 122: “The plane 1 view of FIG. 5 shows the lines 13 and 15 after they have been dragged to intersect the descending aorta 122” ¶ [0024], Fig. 5);
generate a second cross-sectional image (e.g., image planes 2 or 3) showing a cross-section of the 3D ultrasonic image along the second axis, the second cross-sectional image intersecting with the first cross-sectional image (by updating the positions of lines 13 and 15 (clicking and dragging), image planes 2 and 3, which intersect image 1, are updated: “When they do, the cut planes of the plane 2 and plane 3 views are seen to longitudinally intersect the descending aorta 122 in each image. In the views now displayed, the next manipulation is to drag the cut plane” ¶ [0024], Fig. 5; image planes 1, 2, and 3 are all orthogonal to each other and therefore intersect each other: “The acquired 3D image data is viewed with a 3D MPR viewer that displays three orthogonal MPR planes. When the 3D MPR viewer is initialized, the three orthogonal planes are centered at the center of the 3D image data so that each plane intersects the center of the 3D data and the three planes intersect each other at that point. FIG. 4 illustrates such a display at initialization of the viewer. The three image planes are labeled 1, 2, and 3 in the lower right corner, respectively. The horizontal and vertical lines over each image illustrate the locations of the planes of the other two images. For instance, the horizontal line 13 over image 1 marks the relative location of image plane 3 and the vertical line 15 over image 1 marks the relative location of image plane 2. The horizontal line 13 over image 2 marks the relative location of image plane 3 and the vertical line 17 over image 2 marks the relative location of image plane 1.” ¶ [0022]); and
perform control of displaying the second cross-sectional image (see image planes 2 or 3, which are displayed as shown in Fig. 5).
Since the user can set the second axis to pass through an arbitrary landmark in the first cross-sectional image, the ordinarily skilled artisan would have recognized that the processing circuitry is capable of setting the second axis to pass through the pulmonary valve in the first cross-sectional image based upon the user input, or any other arbitrary landmark in the first cross-sectional image for that matter.
The ordinarily skilled artisan would have recognized that by providing the MPR viewer functionality as described above, the user can more easily and intuitively visualize the 3D ultrasonic image data by viewing multiple intersecting cross-sections.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Lee invention by further configuring the processing circuitry to:
perform control of accepting user input related the first cross-sectional image by the user to set a second axis passing through the pulmonary valve in the first cross-sectional image (or any other landmark of interest in the first cross-sectional image for that matter);
generate a second cross-sectional image showing a cross-section of the 3D ultrasonic image along the second axis, the second cross-sectional image intersecting with the first cross-sectional image; and
perform control of displaying the second cross-sectional image,


Regarding claim 6, the invention of Lee modified by the teachings of Davidson and Do teaches the invention of claim 6, but does not teach that the processing circuitry is further configured to perform control of displaying, in each of the first cross-sectional image and the second cross-sectional image, information indicating the first axis or information indicating the second axis.
Do however, teaches displaying in each of the first cross-sectional image (image plane 1) and the second cross-sectional image (image planes 2 or 3), information indicating the first axis (line 17) or information indicating the second axis (lines 15 or 13); e.g., line 17 is displayed in image planes 2/3, and lines 15/13 are displayed in image plane 1 (see for example Fig. 4). Displaying the lines themselves reads on information thereof because the lines themselves contain and covey information thereof (e.g., their positions, etc.).
The ordinarily skilled artisan would have recognized displaying of such information would allow the user to more readily understand the position of the first and second cross-sectional images in 3D space (i.e., relative to the anatomy) by conveying where the first and second cross-sectional images are relative to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further configured the processing circuitry to perform control of displaying, in each of the first cross-sectional image and the second cross-sectional image, information indicating the first axis or information indicating the second axis, as taught by Do; and would have been motivated to make .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Izumo et al., “Non-Circular Shape of Right Ventricular Outflow Tract: A Real-Time 3-Dimensional Transesophageal Echocardiography Study”, Circulation: Cardiovascular Imaging, Vol. 5, No. 5, Aug. 13, 2012 is cited as evidence that the right ventricular outflow tract (RVOT) view is a cross-section of the heart that includes the tricuspid valve and pulmonary valve as seen in Fig. 1 of Izumo et al.
        2 The right ventricular outflow tract (RVOT) view is a cross-section of the heart that includes the tricuspid valve and pulmonary valve as seen in Fig. 1 of Izumo et al.